 

Exhibit 10.1

 

AMENDED AND RESTATED DISTRIBUTION AGREEMENT

 

THIS AMENDED AND RESTATED DISTRIBUTION AGREEMENT (this “Agreement”), made as of
this 30th day of August, 2016 to be effective as of the 16th of July, 2016 (the
“Effective Date”), is by and between Hard Rock Solutions, LLC, a Utah limited
liability company, whose address is 1583 East, 1700 South, Vernal, Utah 84078
(“Supplier”), and Drilling Tools International, Inc., a Louisiana Corporation,
whose address is 3701 Briarpark Dr., Suite 150, Houston, TX 77042
(“Distributor”) (Supplier and Distributor being sometimes hereinafter referred
to individually as a “Party” and collectively as the “Parties”).

 

WITNESSETH:

 

WHEREAS, Supplier has developed and owns solely and exclusively a product more
particularly described in Exhibit “A” hereto, referred to as the “Drill N Ream”
(the “DNR”);

 

WHEREAS, the Parties previously entered into that certain Distribution Agreement
dated as of May 12, 2016 (the “Original Agreement”) by which Supplier engaged
Distributor to distribute DNR units (“DNR Units”) in a certain area therein
identified and referred to therein as the “Territory”; and

 

WHEREAS, the Parties desire herein to amend and restate the Original Agreement
with respect to such engagement and rights, including redefining the Territory
in Exhibit “B” hereto.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties do hereby amend and restate the Original Agreement as
follows:

 

 

 

 

1.Distribution.

 

a.           Supplier hereby grants to Distributor, and, subject to the
provisions set forth herein, Distributor hereby acquires from Supplier, the
exclusive right to distribute and market, by lease or rental, and to provide
certain limited servicing thereof for, all DNR Units in the Territory. For the
avoidance of doubt, Distributor shall not have the right to sell the DNR Units
within or outside the Territory, except in connection with an assignment of this
Agreement as allowed hereby. The rights granted herein shall apply to all future
enhancements, revisions, new versions and replacements of the DNR Units, all of
which shall be deemed DNR and DNR Units herein.

 

b.           Distributor shall use commercially reasonable efforts to lease or
rent DNR Units in the Territory.

 

c.           Subject to the provisions of this Agreement, Distributor may:

 

i.Market DNR Units in any manner it sees fit, within its sole and absolute
discretion;

 

ii.Invoice, collect and retain payments from its customers, subject to
obligations imposed hereby to pay Supplier a portion of same; and

 

iii.Use one or more agents or sub-distributors in the exercise of its rights
hereunder. All sub-agents, or sub-distributors, if utilized, will be required to
adhere to the same quality standards and deploy procedures as are required of
Distributor by Supplier hereunder.

 

 2 

 

 

d.           Upon receipt by Supplier of written notice from Distributor of its
desire to market and distribute any of Supplier’s products other than the DNR
(the “Other Products”), and provided there is not then an Event of Default by
Distributor, Supplier will provide Distributor with a period of six (6) months
(the “Evaluation and Discussion Period”) in which to evaluate the feasibility of
distributing such Other Products, so long as the right to do so does not violate
any other agreement to which Supplier is then a party. Furthermore, in the event
that Supplier in good faith believes it has one or more Other Products that are
commercially viable, then Supplier shall furnish written notice to Distributor
and Distributor shall have a time period of ten (10) days of receipt to
determine whether it wants to trigger the Evaluation and Discussion Period;
provided, however, that there is not then an Event of Default by Distributor
under this Agreement. If at any time during the Evaluation and Discussion Period
with respect to any Other Products, Distributor provides written notice to
Supplier of its interest in entering into an agreement for the distribution of
any of such Other Products within the Territory, the Parties shall engage in
good faith negotiations with the desire of entering into a commercially
reasonable agreement permitting Distributor to distribute such Other Products
within the Territory (the “Other Products Distribution Agreement”); provided,
however, nothing contained herein shall require Supplier to enter into an Other
Products Distribution Agreement with Distributor. During the Discussion and
Evaluation Period, Supplier agrees that it shall not then enter into any
agreement with any third party with respect to distributing any of the Other
Products within the Territory. Notwithstanding anything to the contrary
contained herein, the Evaluation and Discussion Period as to any applicable
Other Products shall terminate upon the earlier to occur of: (i) there being an
Event of Default by Distributor of this Agreement, (ii) Distributor providing
written notice that it no longer desires to pursue the evaluation of the Other
Products or discussion of entering into an Other Products Distribution
Agreement, (iii) an Other Products Distribution Agreement being entered into by
the Parties, or (iv) the expiration of six (6) months from the commencement of
the Evaluation and Discussion Period. During such time that the Evaluation and
Discussion Period is operative as to any Other Products, Supplier agrees not to
enter into any agreement with any third party with respect to distribution of
the Other Products within the Territory; provided, however that if an Other
Products Distribution Agreement is not entered into and the Evaluation and
Discussion Period is terminated in accordance with the terms and provisions
contained herein, then Supplier shall be permitted to enter into an agreement
with a third party for the distribution of the Other Products within or without
the Territory.

 

 3 

 

 

2.          Supply; Minimum Requirement.

 

a.           Supplier shall be obligated to sell to Distributor, and Distributor
shall be obligated to purchase from Supplier, all DNR Units ordered by
Distributor subject to, and in accordance with, the terms of this Agreement
necessary to fulfill its obligations hereunder. Supplier shall also be obligated
to sell to Distributor, and Distributor shall also be obligated to purchase DNR
Units from Supplier, as set forth in Section 1 of Exhibit “C” hereto.

 

b.           Supplier shall deliver to Distributor the number of DNR Units
within the time periods set forth below after an order is given by Distributor
to Supplier, subject to prior pending orders from Distributor to Supplier (the
“Delivery Deadline”) based on the size of the order as follows:

 

i.30 or less of the 475 DNR Units – 30-45 days;

 

ii.20 or less of the 675 DNR Units – 30-45 days; and

 

iii.10 or less of the 800 DNR Units – 45-60 days.

 

If Supplier fails to deliver any number of DNR Units specified above by the
Delivery Deadline, the purchase price for each Unit shall be reduced by ten
percent (10%) for each week by which delivery of same is delayed beyond the
deadline, except to the extent such delay is excused as the result of an event
of “Force Majeure,” as that term is hereinafter defined, as provided for
hereinbelow. In the event Distributor places an order for a number of DNR Units
in excess of the amounts specified above, the Parties shall, in good faith,
agree on a reasonable delivery period. In the event Distributor markets any
Other Products, the Parties shall, in good faith, agree on the amount or amounts
of each such Other Product to be delivered by Supplier by the Delivery Deadline.

 

 4 

 

 

c.           Delivery of all DNR Units, either to Distributor or Supplier, shall
be at Distributor’s sole cost, risk and expense, F.O.B. (free on board) the
carrier of Distributor’s choosing. Title to and risk of loss of the DNR Units
shall be Distributor’s upon delivery of possession of the DNR Units to
Distributor or Distributor’s common carrier, but otherwise on Supplier.
Distributor shall bear all expenses of demurrage, transportation and storage
charges for the DNR Units from and after such delivery by Supplier, including
without limitation, expenses while awaiting loading at point of embarkation or
debarkation.

 

d.           After Distributor purchases DNR Units, Supplier shall provide
additional Units (“Back-Up Units”) reasonably requested by Distributor until
such time as Supplier shall have provided to Distributor all Units ordered by
Distributor for 2016. Notwithstanding the foregoing to the contrary, Supplier
shall only be required to provide Back-Up Units to the extent of any existing
Supplier Unit inventory, and Supplier’s obligation to provide Back-Up Units
shall be subject to Supplier’s reasonable good faith evaluation of Distributor’s
need for such Back-Up Units. Back-Up Units shall initially be provided at no
initial cost to Distributor (other than the cost of shipping and delivery);
provided, however, if a Back-Up Unit is used by Distributor or an end user more
than two times, Distributor shall purchase such Back-Up Unit at the stated
prices for the applicable DNR Unit less the prior Back-Up Unit Rental Payment,
as such term is hereinafter defined. For the first two times a Back-Up Unit is
rented by Distributor, Distributor shall pay Supplier 50% of the rental fee that
it has invoiced to its customer within the same time frame as other Royalty
Payments are made from Distributor to Supplier.

 

e.           In order for Distributor to maintain the benefits of exclusivity
conferred by this Agreement on the Distributor, Distributor must achieve the
Utilization Percentages set forth in Section 2 of Exhibit “C”.

 

 5 

 

 

3.Pricing to Distributor and Terms.

 

a.           Distributor shall pay Supplier the amounts provided for in Exhibit
“D” hereto for the purchase of DNR Units from Supplier, subject to possible
adjustment based on Run Rates as set forth in Exhibit “E”. As used herein, “Run
Rate” shall mean the rental rate per foot drilled charged by Distributor for
rental of the DNR Units. Distributor shall pay Supplier the purchase price for
each such Unit within thirty (30) days from invoice date.

 

b.           In addition to the amounts to be paid by Distributor pursuant to
3.a. above, Distributor shall pay Supplier eight percent (8%) of the gross
rental revenues due to Distributor from its customers (the “Rental Revenue
Percentage”), excluding revenues attributable to service fees, repair fees and
standby charges, taxes, and similar charges collected from such customers, as
provided for in Exhibit “E” hereto (the “Royalty Payments”). Distributor shall
provide Supplier at the time of invoicing, copies of every invoice and written
statement of charges for DNR Units it sends to its customers plus such other
written evidence reasonably requested by Supplier as to the determination of the
amount of Royalty Payments.

 

c.           Within a reasonable time after invoicing its customers, but on a
monthly basis and usually at the end of the monthly billing cycle, Distributor
shall issue a credit to Supplier equal to the Rental Revenue Percentage of the
invoiced amount, less applicable taxes, as documented by actual invoices. No
sooner than the seventy-fifth (75th) day, but no later than the ninetieth (90th)
day, after Distributor invoices its customers, Distributor shall be obligated to
pay Supplier by wire transfer or a mutually agreed alternative the amount of the
Royalty Payments for the related invoices.

 

 6 

 

 

d.           In the event Distributor does not collect, and elects to write off,
any amounts invoiced to its customers, the amount of the Royalty Payments
associated with such written-off accounts receivable may be offset against
future Royalty Payments due to Supplier hereunder provided that Distributor
provides bona fide written evidence of such amounts written off.

 

e.           In the event any of Distributor’s customers should make payment to
Supplier for the rental of any DNR Units by Distributor, Supplier shall promptly
deliver such funds to Distributor.

 

f.            Upon at least seven (7) days prior written notice to Distributor,
Supplier shall have the right, at its sole cost and expense, to audit the books
and records of Distributor to verify the amount of the Royalty Payments due to
Supplier. In such event, Distributor shall reasonably cooperate with Supplier
and provide Supplier such information as is reasonably requested by Supplier. In
the event any such audit results in a determination of a shortfall or overage,
as the case may be, in the correct amount of Royalty Payments to be paid to
Supplier, Distributor shall pay Supplier the amount of such shortfall, or
Supplier shall pay to Distributor (or credit against future payments due from
Distributor) the amount of such overage.

 

4.          Pricing to Distributor’s Customers. The range of daily rental, per
foot, or per well amounts to be charged by Distributor to its customers for
lease or rental of DNR Units shall be determined by the size of the DNR tool,
the conditions of the geographic market where the tools are deployed, wear
expectations and customer acceptance. Distributor may change the rental charges
to its customers from time to time. Distributor shall use commercially
reasonable efforts to market the DNR Units at a reasonable price to the customer
taking into account prevailing market conditions and commercially appropriate
discounts for volume or otherwise. Distributor shall consult with Supplier
regarding rates to be charged by Distributor to its customers, but Distributor
shall make the final determination on prices offered to Distributor’s customers,
so long as such determination is reasonable.

 

 7 

 

 

5.Service. The DNR Units shall be serviced as follows:

 

a.Distributor will have the right to provide only basic inspection and
connection repair (“Level 1 Service”); and

 

b.Supplier will provide cutter replacement (“Level 2 Service”) and refurbishing
(“Level 3 Service”).

 

For Level 2 and Level 3 Service by Supplier, Distributor shall ship Units to
Supplier F.O.B. Supplier’s Vernal, Utah location at Distributor’s sole cost,
risk and expense, and Supplier shall ship tools back to Distributor’s locations,
F.O.B. Distributor’s shipper at Supplier’s location, thereafter at Distributor’s
sole cost, risk and expense. Supplier shall return ship to Distributor all Units
shipped for Service no later than seven (7) days after receipt of such Units by
Supplier. Notwithstanding the foregoing to the contrary, Supplier shall not be
obligated to return to Distributor more than ten (10) DNR Units shipped for
Level 2 Service nor more than five (5) DNR Units shipped for Level 3 Service in
any consecutive seven (7) day period. In the event Distributor requests Supplier
to perform Level 2 Service or Level 3 Service in a greater amount of Units than
set forth in the previous sentence during any particular seven (7) day period,
Supplier shall utilize commercially reasonable efforts to provide such Level 2
Service or Level 3 Service as requested. Supplier shall return ship to
Distributor by long-haul freight, unless Distributor gives Supplier a written
directive to ship by a more expeditious means, which Supplier shall accommodate.
Supplier shall quote Level 2 Service and 3 Service charges to Distributor for
each Unit after the Unit is evaluated by Supplier at its location, which charge
shall be ten percent (10%) of the price of the DNR Unit to Distributor, unless
exceptional wear is noted and Distributor is notified in advance of exceptional
service requirements. For 2017 and thereafter, prices for servicing by Supplier
shall be reviewed from time to time but not more often than semi-annually nor
less often than annually, on a calendar basis, and the Parties shall conduct
good faith discussions and agree on a price taking into account direct labor and
material costs as well as reasonable industry standards. If a DNR Unit needs
servicing, Distributor shall have the option to decline the servicing of any
such DNR Unit after receiving a quote from Supplier and in such event, the Unit
shall, within Distributor’s sole and absolute discretion, either be returned to
Supplier by Distributor or destroyed by Distributor, in which event, Distributor
shall send written notice and reasonable evidence thereof to Supplier.

 

 8 

 

 

6.Term.

 

a.           Subject to the Parties’ rights to terminate provided herein, this
Agreement shall remain in effect for a period of five (5) years commencing on
the Effective Date. Provided there is not then an Event of Default by
Distributor, Distributor may elect to extend the Agreement for consecutive
5-year periods by giving Supplier written notice thereof no later than the
thirtieth (30th) day before the end of the initial 5-year term or 5-year
extension then in effect. The initial 5-year term and each such extension of
this Agreement shall be collectively referred to hereinafter as the “Term.”

 

b.           Notwithstanding the foregoing to the contrary, this Agreement may
be terminated before the end of the Term, but only as expressly provided for
herein.

 

7.Intellectual Property.

 

a.           Supplier grants to Distributor the exclusive right to use in the
Territory in relation to the promotion and marketing of the DNR Units Supplier’s
trademarks, details of which are in Exhibit “F” hereto, and any other trademarks
used by Supplier in relation to the DNR Units at any time during the Term (the
“Trademarks”) and any patent, copyright, design right or other Intellectual
Property rights of Supplier as more fully described in Exhibit “F”
(collectively, including Trademarks, “Intellectual Property”), to the extent
reasonably beneficial to Distributor in connection with the performance of its
duties or the exercise of its rights under this Agreement. Notwithstanding the
foregoing, Distributor shall procure Supplier’s prior written consent, such
consent not to be unreasonably withheld, as to any proposed use by Distributor
of the Intellectual Property in any of its promotion and marketing materials.
Distributor furthermore covenants not to use any of such Intellectual Property,
except as allowed by this Agreement.

 

 9 

 

 

b.           Distributor shall not:

 

i.Modify the DNR Units or their packaging; or

 

ii.Apply for or register as a trademark or as a domain name in the Territory or
elsewhere any name or mark which is the same as or similar to any of the
Trademarks or any domain name of the Supplier.

 

Notwithstanding anything to the contrary contained herein, Distributor shall
have the right to market and advertise Units as Distributor’s Units or products,
without reference to Supplier other than as required by law or as necessary to
protect Supplier’s Intellectual Property.

 

c.           Except as provided in this Agreement, Distributor shall have no
rights in respect of any trade names or Trademarks used by Supplier in relation
to the DNR Units or of the goodwill associated with them or any other
Intellectual Property of Supplier in respect of the DNR Units.

 

d.           Distributor shall promptly notify Supplier of any actual or
threatened infringement in the Territory of any of the Trademarks or any other
Intellectual Property of Supplier in respect of the DNR Units within
Distributor’s knowledge, and of any claim or threatened claim by any third party
that the importation of the DNR Units into the Territory or their lease or
rental in the Territory infringes the trademark or other intellectual property
rights of any other Person. “Person” means any natural person or any trust,
partnership, venture, corporation, limited liability company or other entity. In
the event of any such infringement or claim, Distributor shall at the request
and expense of Supplier take all steps reasonably necessary to assist Supplier
in taking or resisting any proceedings in relation to the infringement or claim.

 

 10 

 

 

e.           Supplier shall take all steps necessary to maintain the validity of
the United States patents relating to the DNR (the “Patents”) and all claims
thereunder and its other Intellectual Property related to the DNR and to fully
protect and preserve all Supplier Intellectual Property relating to the DNR.

 

8.Warranties.

 

a.Each Party warrants to the other that:

 

i.It has the authority to enter into this Agreement;

 

ii.The signatory to this Agreement for and on behalf of the warranting Party is
authorized and fully empowered to execute this Agreement on the Party’s behalf;

 

iii.The entry into and performance of this Agreement by the warranting Party
will not breach any contractual or other obligation owed by the warranting Party
to any other Person, any rights of any other Person or any other legal
provision;

 

iv.The entry into and performance of this Agreement by the warranting Party
require no governmental or other approval, or if any such approval is required,
it has been obtained; and

 

v.The warranting Party will at all times during the Term comply with the terms
of, and maintain in force, any necessary governmental or other approvals,
consents, notifications, registrations or other legal requirements for the
performance by that Party of its obligations under this Agreement.

 

b.Supplier warrants to Distributor the following:

 

i.Supplier has, and will maintain, the manufacturing capacity to meet the supply
needs of Distributor under this Agreement.

 

 11 

 

 

ii.Supplier at the time of delivery will have good title to the DNR Units to be
supplied under this Agreement.

 

iii.The DNR Units provided by Supplier under this Agreement will comply with all
specifications in Exhibit “A” hereto or as otherwise provided herein.

 

iv.The DNR Units provided by Supplier under this Agreement shall be free from
defects in material and workmanship and comply with all health, safety and other
legal requirements.

 

v.All servicing of Units by Supplier shall be performed in a good and
workmanlike manner.

 

vi.To Supplier’s knowledge, neither the acquisition, importation, nor
distribution by Distributor of the DNR Units acquired from Supplier under this
Agreement will infringe the patent, design, copyright, trademark or other
intellectual property right of any other Person.

 

vii.The Patents have not been nor are they now involved in any interference,
reissue, reexamination, or opposition proceeding.

 

viii.All of the Patents are currently in compliance with formal legal
requirements (including payment of filing, examination and maintenance fees and
proofs of working or use) and are valid and enforceable.

 

ix.To Supplier’s knowledge, there is no patent that potentially interferes with
any of the Patents nor any application for a patent that would potentially
interfere with any of the Patents.

 

x.To Supplier’s knowledge, no Patent is infringed or has been challenged or
threatened in any way, and none of the products manufactured or sold, nor any
process or know-how used, by Supplier infringes or is alleged to infringe any
patent or other proprietary right of any other Person.

 

xi.All products made, used or sold under the Patents have been marked with the
proper patent notice.

 

xii.To the best of Supplier’s knowledge, there are no products that compete with
the DNR that Supplier is aware of or that Supplier has reason to be aware of
except those identified in Exhibit “G” hereto.

 

xiii.Supplier has previously disclosed to Distributor its Run Rate history
utilizing DNR Units from the period of June 2014 to April 2016.

 

 12 

 

 

9.Support and Training.

 

a.           In order to assist Distributor with the development of its
promotion and marketing materials, Supplier shall initially provide to
Distributor (for a reasonable period of time as determined in Supplier’s sole
discretion), free of charge, such data and information for Distributor’s
brochures, catalogs, manuals and current promotional and advertising information
concerning the DNR Units. Supplier will promptly provide to Distributor free of
charge all subsequent information, data, and operational knowledge for the DNR
that becomes available.

 

b.           For a period of sixty (60) days following the Effective Date,
Supplier shall provide Distributor with reasonable technical support for the DNR
Units at no charge. Following expiration of the sixty (60) day period, Supplier
shall have personnel available to answer technical inquiries concerning the DNR
Units, but if Distributor requests that Supplier’s technical support personnel
travel, Distributor shall pay Supplier a day rate plus reasonable out of pocket
expenses incurred by Supplier for such services.

 

c.           Distributor shall provide all field sales, city sales, local
distribution and handling facilities in the Territory. On the Effective Date,
Supplier shall provide Distributor with a list of Supplier employees that
Supplier deems eligible for hire by Distributor within Distributor’s sole and
absolute discretion as sales engineers, city sales and field sales
representatives, and any other employee that Supplier designates or recommends.
Supplier may submit additional lists of Supplier employees which Supplier deems
appropriate for hire by Distributor within Distributor’s sole and absolute
discretion. Any hiring of Supplier employees included on any such list or lists
shall not be considered a violation of the provisions of Paragraph 14.d of this
Agreement.

 

 13 

 

 

10.Default.

 

a.           Each of the following shall be considered an “Event of Default” by
Supplier:

 

i.The breach by Supplier of any material provision of this Agreement, which is
not remedied by Supplier within thirty (30) days after Distributor gives
Supplier notice of the breach or failure; and

 

ii.The insolvency or bankruptcy of Supplier.

 

b.           Each of the following shall be considered an “Event of Default” by
Distributor:

 

i.The breach by Distributor of any material provision of this Agreement, which
is not remedied by Distributor within thirty (30) days after Supplier gives
Distributor notice of the breach or failure; and

 

ii.The insolvency or bankruptcy of Distributor.

 

c.           Notwithstanding the foregoing provisions of this Section 10, if the
addressee of a notice of breach or failure is not reasonably able to remedy any
breach or failure which is identified in such notice within such thirty (30)
days through no fault of the addressee, the breach or failure shall not be
considered an Event of Default unless the addressee shall have failed to remedy
such breach or failure within a reasonable time for same.

 

d.           In case of an Event of Default by a Party (the “Defaulting Party”),
the other Party, in addition to any and all other rights and remedies such other
Party may have, either at law or in equity, against the Defaulting Party, may
terminate this Agreement by giving written notice to the Defaulting Party,
indicating the notifying Party’s intent to terminate, stating the effective date
of the termination (which must be at least thirty (30) days after the giving of
such notice) and identifying the grounds for termination.

 

 14 

 

 

11.Effect of Termination.

 

a.           The provisions of this Section 11 shall take effect upon the
earlier of the end of the Term or other termination of this Agreement as
provided for herein.

 

b.           Supplier shall have the option to repurchase from Distributor,
subject to all existing customer obligations, all, but not less than all, of the
DNR Units then owned by Distributor at their current fair market value (the
“FMV”), subject to the following provisions:

 

i.Transportation shall be at Supplier’s sole cost, risk and expense; and

 

ii.Distributor may rent or lease Units to the extent it has accepted orders from
customers prior to the date of termination, or in respect of which the Supplier
does not exercise its option to repurchase.

 

Supplier may exercise its option to repurchase only by giving Distributor
written notice of such exercise no later than thirty (30) days after
termination. If the Parties cannot agree on the FMV of the DNR Units to be
repurchased within thirty (30) days, they shall designate an appraiser (the
“Appraiser”) to determine the FMV. Such Appraiser shall be designated within
thirty (30) days following the expiration of the initial thirty (30) day period.
If the Parties cannot agree on an Appraiser within the second thirty (30) day
period, the Parties shall contact the American Arbitration Association which
shall, after meeting with the Parties, and pursuant to reasonable judgment and
its rules of Arbitration, appoint the Appraiser. The Appraiser selected pursuant
to the provisions hereof shall be a qualified person with prior experience in
the valuation of energy services equipment and that is not an affiliate of
either Party. No later than ten (10) days after the determination of the
Appraiser, the Distributor shall submit its proposed FMV (the “Distributor’s
Value”) and the Supplier shall submit its proposed FMV (the “Supplier’s Value”).
The Appraiser shall submit its determination of the FMV to the Parties within
thirty (30) days after the deadline for their submissions; provided, however,
that the Appraiser must select either the Distributor’s Value or the Supplier’s
Value as the final FMV. The determination of the FMV in accordance with the
foregoing procedure shall be final and binding upon the Parties. If Supplier
does not exercise the option provided for in this paragraph, Distributor shall
be entitled to continue the lease or rental of the DNR Units which it then owns,
or sell the DNR Units in connection with an assignment of this Agreement as
allowed hereby.

 

 15 

 

 

c.           Outstanding unpaid invoices rendered by Supplier and invoices in
respect of goods ordered prior to termination, but for which an invoice has not
been submitted, shall remain payable as provided for herein.

 

d.           Distributor shall cease to promote, market or advertise Units or to
make any use of the Trademarks or any other Intellectual Property of Supplier
except for the purpose of selling, renting or leasing any DNR Units then in
Distributor’s inventory.

 

e.           Termination shall not affect either Party’s accrued rights,
remedies or liabilities under this Agreement or the coming into effect or
continuation of any provision of this Agreement that is expressly or by
implication intended to come into effect or continue after termination,
including but not limited to Sections 13, 14 (for the time set forth
specifically therein), 19, 20 and 22, such provisions surviving the termination
of this Agreement for a period of five (5) years. If Supplier elects to purchase
the DNR Units as provided for hereinabove, the provisions of Section 11.d. shall
apply. If Supplier does not elect to repurchase the DNR Units, the provisions
hereof facilitating the lease, rental or sale of such Units, including but not
limited to provisions pertaining to servicing and intellectual property, shall
continue in force and effect with respect to such Units.

 

 16 

 

 

12.         Force Majeure.

 

a.           “Force Majeure,” with respect to a Party, means war, fire,
earthquake, flood, storm, industrial strike or other impediment (i) which is
beyond the Party’s control and (ii) which the Party could not reasonably be
expected to have avoided or overcome.

 

b.           Subject to the Party’s compliance with the notice requirements of
paragraph c. immediately below, other than each Party’s payment obligations
hereunder, a Party shall not be in breach of this Agreement or otherwise liable
to the other Party by reason of any delay in performance or any non-performance
of any of its obligations under this Agreement to the extent that the delay or
non-performance is due to any Force Majeure, and the time for performance of
such obligation shall be extended by the duration of the event of Force Majeure.

 

c.           If an event of Force Majeure occurs which has affected or may
affect the performance of a Party’s obligation under this Agreement, such Party
shall notify the other Party within a reasonable time as to the nature and
extent of the circumstances in question and their effect on the notifying
party’s ability to perform.

 

d.           If the performance by either Party of any of its material
obligations under this Agreement is prevented or delayed by Force Majeure for a
continuous period in excess of four (4) months, the other Party may terminate
this Agreement by giving written notice to the Party affected by the Force
Majeure, such termination to be effective on a date stated in such notice no
earlier that the (30th) days after the date such notice is given.

 

 17 

 

 

13.         Indemnity; No Exemplary Damages.

 

a.           Distributor hereby releases Supplier and its Affiliates, owners,
officers, directors, managers, employees, agents, contractors (other than
Distributor), subcontractors and attorneys (collectively, the “Supplier Group”)
and shall indemnify the Supplier Group, hold the Supplier Group harmless, and
defend the Supplier Group against any claim, injury, action, loss, liability,
penalty, charge or damage, and all costs and expenses of all actions, suits,
proceedings, demands, assessments, claims and judgments (including without
limitation reasonable attorney, accountant, engineer, consulting and expert
fees), whether direct, pending, threatened, contingent or otherwise, suffered or
incurred by any of the Supplier Group or any other party, including the
“Distributor Group,” as that term is hereinafter defined, arising out of,
relating to, or resulting in whole or in part from, (i) the breach of any
warranty herein by Distributor; (ii) the failure by Distributor to perform,
either in whole or in part, any of its obligations hereunder, or (iii) any
breach of duty by any of the Distributor Group, regardless of whether they arise
either in

whole or in part out of the indemnitee's own negligence.

 

b.           Supplier hereby releases Distributor and its Affiliates, owners,
officers, directors, managers, employees, agents, contractors (other than
Supplier), subcontractors and attorneys (collectively, the “Distributor Group”)
and shall indemnify the Distributor Group, hold the Distributor Group harmless,
and defend the Distributor Group, against any claim, injury, action, loss,
liability, penalty, charge or damage, and all costs and expenses of all actions,
suits, proceedings, demands, assessments, claims and judgments (including
without limitation reasonable attorney, accountant, engineer, consulting and
expert fees), whether direct, pending, threatened, contingent or otherwise,
suffered or incurred by any of the Distributor Group or any other party,
including the Supplier Group, arising out of, relating to, or resulting in whole
or in part from, (i) the breach of any warranty herein by Supplier; (ii) the
failure by Supplier to perform, either in whole or in part, any of its
obligations hereunder, or (iii) any breach of duty by any of the Supplier Group,
regardless of whether they arise either in whole or in part out of the
indemnitee's own negligence.

 

 18 

 

 

c.           “Affiliates” means, with respect to any legal entity, any other
entity that is a direct or indirect parent or subsidiary of such legal entity or
which directly or indirectly (i) owns or controls such legal entity, (ii) is
owned or controlled by such legal entity or (iii) is under common ownership or
control of such legal entity. For purposes of this definition, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such entity, whether through the
ownership of fifty percent (50%) or more of the voting securities, by contract
or otherwise.

 

d.           Neither Party shall be liable for exemplary damages.

 

14.         Non-Disclosure, Non-Compete, and Non-Solicitation.

 

a.           Distributor understands and agrees that the DNR Units and
accompanying technology constitute highly sensitive, confidential, trade-secret
technology and information of a proprietary nature, owned and claimed
exclusively by Supplier, and that the disclosure or dissemination of such
information reasonably designated in writing by Supplier to be confidential
(“Confidential Information”) to any Person other than the Distributor Group
would result in irreparable injury, loss, and damage to Supplier. Distributor
will keep inviolate and secret and will not directly, indirectly, or otherwise
use, disseminate, disclose, publish or make known in any other manner to any
Person any Confidential Information, without the written consent of Supplier,
except as is consistent with the exercise of its rights as otherwise provided
for in this Agreement. Should any Person seek to legally compel disclosure of
Confidential Information by Distributor, or by anyone to whom Distributor has
transmitted any Confidential Information, by oral question, interrogatory,
request for information or documents, subpoena, civil investigative demand or
otherwise, Distributor shall provide Supplier with prompt written notice
sufficient to enable a reasonable attempt by Supplier to obtain a protective
order or other appropriate remedy, including participation in any proceeding to
the extent necessary to protect the Confidential Information, which at
Supplier’s request Distributor will use its best efforts to permit. In any
event, Distributor shall furnish only that portion of the Confidential
Information which is legally required and will use its best efforts to obtain
reliable assurance that confidential treatment will be accorded the Confidential
Information.

 

 19 

 

 

b.Other than as set forth below, Supplier shall not:

 

i.engage any Person other than Distributor in the sale, lease, rental or service
of DNR Units in the Territory; or

 

ii.Supply (either by itself or through an agent) any DNR Units to any Person in
the Territory other than Distributor;

 

iii.Supply any DNR Units to any Person other than Distributor within the
Territory or outside the Territory if Supplier knows, or has reason to believe,
that such Units are intended for sale, lease, rental or other distribution in
the Territory; or

 

iv.Develop or market any product which competes with, or makes obsolete, the DNR
tool without offering these products to Distributor as provided for herein.

 

c.Distributor shall not:

 

i.Seek customers for, establish a warehouse or distribution outlet for, or
actively market, the sale, lease, rental or other distribution of any DNR Units
outside the Territory;

 

ii.Sell, lease, rent or otherwise distribute to any Person in the Territory
(either by itself or through an agent) any products that compete with the DNR
Units, except Other Products as provided for herein; or

 

iii.Sell, lease, rent or otherwise distribute (either by itself or through an
agent) any DNR Units to any Person outside the Territory or to any Person in the
Territory if Distributor knows or has reason to believe that the Person intends
to sell, lease, rent or otherwise distribute the Units outside the Territory.

 

 20 

 

 

The Parties understand, acknowledge and agree that (x) Supplier has and will
continue to have a contractual obligation with QEP Resources, Inc. (“QEP”),
which may include the sale by Supplier to QEP of DNR Units for use by QEP as
limited below in this subparagraph c.; and (y) the sale by Supplier of DNR Units
will not constitute a breach of this Agreement; provided, however that any
future sales by Supplier to QEP of DNR Units are required to be solely for the
use by QEP on its own drilling rigs or drilling rigs for which it is the record
operator.

 

d.           Subject to the provisions of Paragraph 9.c of this Agreement, each
Party shall not, and shall cause its respective Affiliates not to, directly or
indirectly, hire or cause to be hired, recruit, solicit for employment or
otherwise contract for the services of an employee of the other Party; provided,
however, that general solicitations, including solicitations by search firms,
recruiters or other placement specialists (in each case that are not
specifically directed at the employees of the Parties) shall not constitute
solicitations for employment in violation hereof, so long as the Party does not
hire any employee of the other Party so solicited; provided, further, that the
foregoing restrictions shall not apply with respect to any such employee that is
no longer, and has not been within the prior six (6) months, an employee of the
other Party at the time of hire, recruitment or solicitation.

 

e.           The provisions of this Section 14 shall be binding not only on the
Parties, but also on their Affiliates and the owners, officers, directors,
managers, employees, agents, contractors, subcontractors of the Parties and
their Affiliates.

 

f.            The obligations imposed by this Section 14 shall survive the
termination of this Agreement for two (2) years; provided, Section 14(a) shall
survive the termination of this Agreement for five (5) years.

 

15.         Notice. Any notice or payment provided for in this Agreement shall
be deemed given only when actually delivered by courier receipted delivery at
the recipient's addresses provided in the first Paragraph of this Agreement.
Either Party may change its address for notice or payment by giving notice of
such change in accordance with this Agreement, which change shall become
effective thirty (30) days after such notice is given.

 

 21 

 

 

16.         No Partnership or Agency.         Nothing in this Agreement shall
(i) be deemed to constitute a partnership between the Parties, (ii) constitute
either Party the agent of the other for any purpose, or (iii) entitle either
Party to commit or bind the other in any manner.

 

17.         Non-Assignability; Binding Effect. Without the consent of the
non-assigning Party, which consent may be withheld by the non-assigning Party in
its sole and absolute discretion, the rights and obligations under this
Agreement may not be assigned or otherwise transferred. Notwithstanding the
foregoing, the rights and obligations under this Agreement may be assigned or
otherwise transferred in connection with: (i) the sale of all or substantially
all of the assets of the assignor, (ii) as collateral for financing, or (iii) to
an Affiliate. This Agreement shall inure to the benefit of the Parties and,
except to the extent assignment is prohibited, their successors and assigns.

 

18.         Entire Agreement; Modification. This Agreement and the Exhibits
attached hereto constitute the entire and fully integrated agreement between the
Parties with respect to the subject matter hereof and supersedes and replaces
all prior agreements regarding such subject matter. This Agreement may not be
modified or amended except by a writing signed by the Party against whom such
modification or amendment is to be enforced.

 

19.         Choice of Law and Venue. This Agreement shall be governed and
construed in accordance with the laws of the State of Texas, without regard to
any conflicts-of-law rule or principle that would require application of the
laws of another jurisdiction. Venue for any dispute or controversy under this
agreement shall be mandatory in Harris County, Texas.

 

20.         Attorneys’ Fees. Should any litigation be commenced between the
Parties arising out of this Agreement, the transactions contemplated hereby, or
the rights and duties in relation thereto, the Party prevailing in such
litigation shall be entitled, in addition to such other relief as may be
granted, to a reasonable sum as and for its reasonable attorneys’ fees in such
litigation, which sum shall be determined by the court in such litigation.

 

 22 

 

 

21.         Caption Headings.         All captions set forth in this Agreement
are inserted for convenience of reference only and shall not be deemed a part of
this Agreement, nor shall they control or in any way affect the construction,
interpretation, or enforcement of this Agreement or any provision hereof or be
deemed indicative of the intent of either Party.

 

22.         Severability. Any provision of this Agreement prohibited or rendered
unenforceable by any applicable law or court of any jurisdiction shall as to
such jurisdiction be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any such jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

23.         Ethics; Conflicts of Interest.         Distributor hereby agrees not
to engage in any conduct, which would constitute a violation of any Federal law
of the United States or any law applicable in the Territory, including, but not
limited to, the Anti-Bribery and Books & Records Provision of The Foreign
Corrupt Practices Act 15 U.S.C. §§ 78m, 78dd, and 78ff. Distributor further
agrees that it will not, in the course of fulfilling its duties under this
Agreement, engage in any conduct which would violate or contradict any state or
local law, including, but not limited to, any law applicable to the Territory.

 

24.         Exhibits. Attached hereto and incorporated herein by reference are
the following Exhibits:

 

Exhibit “A” – DNR Description

Exhibit “B” – Definition of Territory

Exhibit “C” – Purchase of DNR Units

Exhibit “D” – Transfer/Sale Pricing

 

 23 

 

 

Exhibit “E” – Run Rate and Rental Revenue Percentage

Exhibit “F” – Trademarks

Exhibit “G” – Owners and Competing Products

 

25.         Signatures. This Agreement may be executed in multiple counterparts,
which when taken together shall constitute a single agreement. Facsimile, PDF,
.jpeg and other electronic representations of signatures shall have the dignity,
force and effect of an original. This Agreement shall not be binding on any
Party signing same unless and until all Parties named herein have signed same.

 

26.         RELIANCE DISCLAIMER. EACH PARTY CONFIRMS AND AGREES THAT, IN
DECIDING WHETHER TO SIGN THIS AGREEMENT, IT HAS NOT RELIED ON ANY STATEMENT OR
REPRESENTATION BY THE OTHER PARTY OR ANYONE ACTING ON BEHALF OF SUCH OTHER PARTY
RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT THAT IS NOT IN THIS AGREEMENT.

 

27.         Distributor Commissions. In the event Distributor refers a customer
or potential customer to Supplier and Supplier is able to sell or rent DNR Units
to such customer outside the Territory, then in such event, Supplier shall pay
Distributor 8% of the gross rental revenues due to Supplier from such customer
(the “Supplier Rental Revenue Percentage”) excluding revenues attributable to
service and repair fees from Supplier and any standby charges (the “Supplier
Royalty Payments”). Supplier shall provide Distributor with written evidence as
to the determination of the amount of Supplier Royalty Payments and such other
evidence as Distributor reasonably requests. The Parties agree that the
procedures described in Section 3(c), 3(d), and 3(e) with respect to credits
from paid invoices and refunds thereof shall apply to the Supplier Royalty
Payments.

 

 24 

 

 

28.         Replacement of Original Agreement. This Agreement shall replace and
supersede the Original Agreement in its entirety effective as of the Effective
Date, the Original Agreement continuing to control the relationship between the
Parties with respect to the subject matter hereof prior to the Effective Date,
except with respect to any conflict between the terms thereof and the terms
hereof with respect to the period of time commencing with the Effective Date.

 

EXECUTED effective as of the Effective Date.

 

  SUPPLIER:       HARD ROCK SOLUTIONS, LLC           Troy Meier, President and
CEO       DISTRIBUTOR:       DRILLING TOOLS INTERNATIONAL, INC.           Wayne
Prejean, President/CEO

 

 25 

 

 

Exhibit “A”

TO

DISTRIBUTION AGREEMENT

 

Description of DNR

 

[tpg26.jpg]

 

 26 

 

 

[tpg27.jpg]

 

 27 

 

 

EXHIBIT “B”

TO

DISTRIBUTION AGREEMENT

 

Definition of Territory

 

The “Territory” is defined as Canada -Land and Offshore, United States- Land and
Offshore and all Offshore operations in North America (including, but not
limited to the North Pacific, North Atlantic, Gulf of Mexico and the Caribbean).

 

 28 

 

 

EXHIBIT “C”

TO

DISTRIBUTION AGREEMENT

 

Required Purchase of DNR Units and Requirement for Exclusivity

 

1.Required Purchase of DNR Units

 

Distributor shall be obligated to purchase the Minimum Amount of DNR Units
provided for in this Section 1, but shall otherwise have no obligation to
purchase DNR Units except those ordered by and delivered to Distributor. The
minimum amount to be purchased by Distributor for 2016 shall be an aggregate of
$1,500,000 (the “Minimum Amount”), as follows:

 

First Order.   Within seven (7) days of execution of the Agreement, at least
one-third (1/3) of the Minimum Amount of DNR Units.

 

Second Order.   On or before July 31, 2016, at least one-third (1/3) of the
Minimum Amount of DNR Units.

 

Third Order.    On or before September 30, 2016, at least one-third (1/3) of the
Minimum Amount of DNR Units.

 

2.Requirement for Exclusivity

 

For Distributor to maintain the benefits of exclusivity, the “Utilization
Percentage,” as that term is hereinafter defined, must be equal to or greater
than:

 

10.0% of the Horizontal Rig Count in the Territory on June 30, 2017

12.5% of the Horizontal Rig Count in the Territory on the last day of 2017

17.5% of the Horizontal Rig Count in the Territory on the last day of 2018

22.5% of the Horizontal Rig Count in the Territory on the last day of 2019

25.0% of the Horizontal Rig Count on the last day of 2020 and each year
thereafter

 

(each date identified in the above list being hereinafter referred to as a
“Determination Date”). The “Horizontal Rig Count” for the Territory on a
Determination Date is defined as the average of the number of drilling rigs
performing horizontal drilling operations (“Horizontal Rigs”) in the Territory
reflected in the weekly reports for each week ending during the month ending on
such Determination Date as published by Baker Hughes or, if such Report is no
longer available, the Rig Locations Report (the “Reports”). “Utilization
Percentage” with respect to a Determination Date means the percentage equal to
the number of Horizontal Rigs in the Territory as reflected by the Reports using
one or more DNR Units divided by the Horizontal Rig Count for such Determination
Date. For example, if the Horizontal Rig Count, as defined above, for the
Territory on June 30, 2017 is 500, Distributor will maintain exclusivity through
the last day of 2017 if one or more DNR Units were used on at least 50
Horizontal Rigs in the Territory.

 

 29 

 

 

Notwithstanding the foregoing provisions of this Section 2 to the contrary, if
Distributor fails on a particular Determination Date to meet any Utilization
Percentage required above in this Section 2 to maintain exclusivity due in whole
or substantially in part to any one or more of the following:

 

a.the existence and continuation of an Event of Default by Supplier;

 

b.Supplier’s failure to provide the number of DNR Units provided for in this
Agreement within the time provided for in this Agreement; or

 

c.Force Majeure,

 

Distributor shall not lose exclusivity as a result of such failure.

 

 30 

 

 

EXHIBIT “D”

TO

DISTRIBUTION AGREEMENT

 

As contained in the Original Agreement.

 

 31 

 

 

EXHIBIT “E”

TO

DISTRIBUTION AGREEMENT

 

As contained in the Original Agreement.

 

 32 

 

 

EXHIBIT “F”

TO

DISTRIBUTION AGREEMENT

 

Trademarks

 

Registered Trademarks:

 

Ref No.   Mark   Registration   Goods/Services
Class   Appln No
Filing Date
&
Country                  

3039.003.USTM

 

United States

  Drill-n-Ream  

U.S. Reg.  No. 4,207,933 Sept 11, 2012

 

Supplemental Register

  International Class 7   85/386,210 08/01/2011 US

 

Registered Patents:

 

Ref No./Patent No.   Country       3039.002.US   United States      
3039.002.PCT   International       3039.002.AU   Australia       3039.002.CA  
Canada       3039.002.CN   China       339.002.EP   Europe       3039.002.MX  
Mexico       3039.003.US   United States       3039.003.PCT   International    
  3039.003.AR   Argentina       3039.006.US   United States       3039.006.USCN
  United States       8,752,649   United States       8,813,877   United States
      8,851,205   United States       9,163,460   United States       10458AU1  
Australia

 

 33 

 

 

EXHIBIT “G”

TO

DISTRIBUTION AGREEMENT

 

Owners and Competing Products

 

Company   Product       Baker Hughes   LedgeX National Oilwell Varco   Dogleg
Reamer Stabildrill   Ghost Reamer

 

 34 

